Exhibit 10

 

SECOND LIMITED DURATION WAIVER

 

 

Dated as of November 2, 2011

 

 

by and among

 

 

TROPICANA LAS VEGAS, INC.,

as the Borrower,

 

 

THE FOOTHILL GROUP, INC.,

as a Lender,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent for the Lenders.

 

--------------------------------------------------------------------------------


 

SECOND LIMITED DURATION WAIVER

 

THIS SECOND LIMITED DURATION WAIVER (this “Limited Duration Waiver”) dated as of
November 2, 2011, by and among TROPICANA LAS VEGAS, INC., a Nevada corporation
(the “Borrower”), THE FOOTHILL GROUP, INC., in its capacity as a Lender
(“Foothill”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), in its
capacity as administrative agent (in such capacity, the “Administrative Agent”)
for the various lenders that are or may become a party to the Loan Agreement (as
defined below) (referred to individually as a “Lender” and collectively as the
“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders, Foothill, in its capacity as administrative
agent for the Lenders and as lead arranger, and Wells Fargo, in its capacity as
the Issuer, have heretofore entered into that certain Loan Agreement, dated as
of March 17, 2010, as amended by that certain First Amendment to Loan Agreement,
dated as of April 26, 2011, and as further amended by that certain Second
Amendment to Loan Agreement and Limited Duration Waiver, dated as of August 26,
2011 (as amended, the “Loan Agreement”);

 

WHEREAS, pursuant to that certain Successor Agent Agreement dated as of
December 28, 2010, Foothill resigned from its position as Administrative Agent
under the Loan Agreement and the Required Lenders appointed Wells Fargo as the
successor Administrative Agent under the Loan Documents;

 

WHEREAS, pursuant to that certain Lease dated June 7, 2010 (the “Mob Experience
Lease”) by and among the Borrower, as landlord, Murder, Inc., LLC, a Nevada
limited liability company, as tenant (“Murder, Inc.”), and Eagle Group Holdings,
LLC, a Nevada limited liability company, as guarantor, the Borrower has leased
certain space within the Improvements to Murder, Inc. for the operation of an
exhibition related to the display of Mob-related authentic artifacts which shall
utilize state of the art interactive technology (the “Mob Experience Exhibit”);

 

WHEREAS, in connection with Murder, Inc.’s construction of its Tenant’s Work (as
defined in the Mob Experience Lease) certain mechanic’s liens have been filed
against the Property and the Improvements, as the same are more particularly set
forth on Exhibit A attached hereto (such liens, together with any other
mechanic’s liens filed against the Property or the Improvements solely in
connection with Tenant’s Work related to the Mob Experience Exhibit and for
which the Borrower has no financial responsibility, the “Mob Experience Liens”);

 

WHEREAS, Section 7.2.3 of the Loan Agreement prohibits the existence of such Mob
Experience Liens against the Property and the Improvements unless the same
constitute Permitted Liens under the Loan Agreement;

 

WHEREAS, the Borrower has failed to take the actions required pursuant to the
Credit Agreement (including, without limitation, the requirements set forth in
item (c) of the definition of “Permitted Liens” therein) and, as a result of
such failure, the existence of the Mob Experience Liens constitutes Events of
Default under Section 8.1.3 of the Loan Agreement (the “Existing Defaults”);

 

2

--------------------------------------------------------------------------------


 

WHEREAS, Murder, Inc. filed a voluntary petition under Chapter 11 of the United
States Bankruptcy Code and plans to file and prosecute a plan of reorganization
(the “Plan”) that provides, among other things, for property of the bankruptcy
estate to be sold to a new entity owned by certain creditors of Murder, Inc.;

 

WHEREAS, effectiveness of the Plan will be conditioned on, among other things,
the removal and release of all Mob Experience Liens;

 

WHEREAS, the Borrower has indicated that it will agree to certain modifications
to the Mob Experience Lease with Murder, Inc., effective upon consummation of
the Plan, providing for deferral of rent and other concessions;

 

WHEREAS, the Borrower has requested that the Lenders temporarily waive their
rights, remedies and options under the Loan Agreement as a consequence of the
Existing Defaults, as set forth in this Limited Duration Waiver;

 

WHEREAS, the Lenders are willing to temporarily waive the Existing Defaults,
subject to the terms and conditions set forth in this Limited Duration Waiver;
and

 

WHEREAS, the Required Lenders have directed the Administrative Agent to enter
into this Limited Duration Waiver with the Borrower.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1  Defined Terms.  Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Loan Agreement, and the rules of
construction set forth in Article I of the Loan Agreement shall apply to this
Limited Duration Waiver. The following term used in this Limited Duration Waiver
shall have the meaning set forth below:

 

“Event of Termination” shall mean the earlier of (i) 5:00 p.m. (New York time)
on February 18, 2012 or (ii) if prior thereto, any of the following has occurred
and is continuing and the Administrative Agent, acting at the direction of the
Required Lenders, terminates this Limited Duration Waiver by giving notice to
the Borrowers and the Guarantors:

 

(a)  the occurrence of any Default or Event of Default other than the Existing
Defaults;

 

(b)  the failure of the Borrower or any of the Guarantors to comply with any
material term, condition or covenant set forth in this Limited Duration Waiver;
or

 

(c)  any representation or warranty made by the Borrower or any of the
Guarantors under this Limited Duration Waiver shall be false or materially
misleading as of the date made or deemed remade.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

DEFAULTS; LIMITED WAIVERS AND AUTHORIZATION

 

SECTION 2.1  Defaults.  The Borrower and each of the Guarantors acknowledge and
agree that the Existing Defaults have occurred and are continuing, and as a
result thereof, the Lenders are entitled to exercise their rights, remedies and
options against the Borrowers, the Guarantors and the Security.  The Borrower
and each of the Guarantors acknowledge and agree that the exercise of such
rights, remedies and options by the Lenders or the Administrative Agent on their
behalf is not subject to any offsets or defenses by the Borrower or the
Guarantors to their obligations under the Loan Documents, and that neither the
Borrower nor the Guarantors have any claims or counterclaims against the Lenders
or the Administrative Agent.

 

SECTION 2.2  Limited Waivers.  From and after the Effective Date until the
existence of an Event of Termination, the Administrative Agent and the Lenders
hereby agree to temporarily waive the Existing Defaults, subject to the terms of
this Limited Duration Waiver.  Upon the occurrence of an Event of Termination,
the limited duration waivers set forth herein shall be void ab initio and the
Existing Defaults shall be deemed to exist from and after August 6, 2011.

 

SECTION 2.3  Authorization.  Except as expressly provided herein, the execution
and delivery of this Limited Duration Waiver shall not:  (a) constitute an
extension or modification of the Loan Agreement or any of the other Loan
Documents; (b) extend the terms of the Loan Agreement or the due date of any of
the Obligations; or (c) give rise to any obligation on the part of the
Administrative Agent or the Lenders to extend or modify any term or condition of
the Loan Agreement or any of the other Loan Documents.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO EFFECTIVE DATE

 

SECTION 3.1  Conditions to Effectiveness.  This Limited Duration Waiver shall be
and become effective as of the date (the “Effective Date”) on which each of the
following conditions precedent shall have been satisfied or waived in writing by
the Lenders.

 

SECTION 3.1.1  Authority of the Borrower.  The Borrower shall deliver to the
Administrative Agent and the Lenders (x) a certified copy of any amendments to
the Organizational Documents of the Borrower since August 26, 2011, certified by
an Authorized Representative of the Borrower or a certificate by an Authorized
Representative of the Borrower certifying that there have been no such
amendments since such date and (y) a copy of one or more resolutions or other
authorizations of the Board of Directors of the Borrower certified by the
Authorized Representative of such Board of Directors as being in full force and
effect on the date of this Limited Duration Waiver authorizing this Limited
Duration Waiver and the execution, delivery and performance of this Limited
Duration Waiver by the Borrower.

 

SECTION 3.1.2  Incumbency of the Borrower.  The Borrower shall deliver to the
Administrative Agent and the Lenders a certificate from the Borrower, signed by
an Authorized Representative of the Borrower and dated as of the date of this
Limited Duration Waiver, as to the incumbency of the Person or Persons
authorized to execute and deliver this Limited Duration

 

4

--------------------------------------------------------------------------------


 

Waiver, and any Instruments or agreements required hereunder or thereunder to
which the Borrower is a party.

 

SECTION 3.1.3  Corporate Proceedings.  All corporate, limited liability company,
partnership and legal proceedings with respect to this Limited Duration Waiver,
shall be reasonably satisfactory in form and substance to the Lenders and the
Lenders shall have received all information, legal and technical opinions and
copies of all documents, including records of corporate, limited liability
company or partnership proceedings and copies of any approval by any
Governmental Instrumentality required in connection with this Limited Duration
Waiver, which the Lenders may reasonably have requested in connection therewith,
such documents to be reasonably satisfactory in form and substance to the
Lenders and, where appropriate, to be certified by the requisite corporate,
limited liability company or partnership officers or Governmental
Instrumentalities.

 

SECTION 3.1.4  Execution of Limited Duration Waiver.  The Administrative Agent
and the Lenders shall have received counterparts of this Limited Duration Waiver
duly executed by an Authorized Representative of the Borrower and the
Guarantors.

 

SECTION 3.1.5  Fees.  All amounts required to be paid to or deposited with the
Administrative Agent and the Lenders and all taxes, fees and other costs payable
in connection with the execution, delivery, recordation and filing of the
documents and instruments referred to in this Section 3.1.  The Borrower shall
have paid all fees, expenses and other charges then due and payable by it under
this Limited Duration Waiver or the other Loan Documents or under any agreements
between the Borrower and any of the Independent Consultants, including, without
limitation, all fees, costs and expenses due and payable pursuant to Section 3.3
of the Loan Agreement, if then invoiced.  The Borrower shall have paid all legal
fees and costs and legal expenses of Mayer Brown LLP and Thompson Hine LLP and
other professionals employed by the Administrative Agent and the Lenders and all
other reasonable expenses of the Administrative Agent and the Lenders in
connection with the negotiation, execution and delivery of this Limited Duration
Waiver.

 

SECTION 3.1.6  Operative Documents.  Each Operative Document shall be in full
force and effect, without amendment since the respective date of its execution
and delivery, and in a form which was approved by the Administrative Agent and
the Lenders, except as otherwise permitted pursuant to the Loan Agreement.  All
obligations and requirements under such Operative Documents which are to be
performed or satisfied, as the case may be, shall have been performed and
satisfied in all material respects and, after giving effect to this Limited
Duration Waiver, no act, condition or event shall exist which, with the giving
of notice and/or passage of time would constitute a breach or event of default
thereunder.

 

SECTION 3.1.7  Other Documents.  The Administrative Agent and the Lenders shall
have received such other documents and evidence as the Administrative Agent and
the Lenders may reasonably request in connection with this Limited Duration
Waiver.

 

SECTION 3.1.8  Continuing Lien Priority.  The Borrower heretofore executed and
delivered to the Administrative Agent and the Lenders the Loan Documents.  The
Borrower hereby acknowledges and agrees that the Liens created and provided for
by the Loan Documents continue to secure, among other things, the Obligations
arising under the Loan Agreement; and

 

5

--------------------------------------------------------------------------------


 

the Loan Documents and the rights and remedies of the Administrative Agent and
Lenders thereunder, the obligations of the Borrower thereunder, and the Liens
created and provided for thereunder remain in full force and effect and shall
not be affected, impaired or discharged hereby.  Nothing herein contained shall
in any manner affect or impair the priority of the Liens and security interests
created and provided for by the Loan Documents as to the indebtedness which
would be secured thereby prior to giving effect to this Limited Duration Waiver.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Required Lenders to direct the Administrative Agent to
enter into this Limited Duration Waiver, the Borrower hereby represents, and
warrants unto the Lenders and the Administrative Agent as set forth in this
Article IV.

 

SECTION 4.1  Organization, etc.  The Borrower is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
organization, is duly qualified to do business and is in good standing in each
jurisdiction where the nature of its business requires such qualification, and
has full power and authority and holds all requisite Permits to enter into and
perform its Obligations under this Limited Duration Waiver and each of the other
Loan Documents to which it is a party.

 

SECTION 4.2   Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by the Borrower of this Limited Duration Waiver are
within the Borrower’s powers, have been duly authorized by all necessary action,
and do not

 

(a)  contravene the Borrower’s Organizational Documents;

 

(b)  contravene any contractual restriction binding on or affecting the
Borrower;

 

(c)  contravene any Legal Requirement binding on or affecting the Borrower; or

 

(d)  result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as expressly contemplated by the Operative
Documents.

 

SECTION 4.3  Government Approval, Regulation, etc.  No authorization or approval
or other action by, and no notice to or filing with, any Governmental
Instrumentality or regulatory body or other Person (other than those that have
been, or on the date of this Limited Duration Waiver will be, duly obtained or
made and which are, or on the date of this Limited Duration Waiver will be, in
full force and effect) is required for the due execution, delivery or
performance by the Borrower of this Limited Duration Waiver.

 

SECTION 4.4  Validity, etc.  This Limited Duration Waiver constitutes the legal,
valid and binding obligation of the Borrower upon the due execution and delivery
hereof by it, enforceable against it in accordance with its terms (except, in
any case above, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).

 

6

--------------------------------------------------------------------------------


 

SECTION 4.5  Litigation, Labor Controversies, etc.  There is no pending
litigation, action, proceeding, labor controversy or other event which could
affect the legality, validity or enforceability of this Limited Duration Waiver
or any other Operative Document.

 

SECTION 4.6  Representations and Warranties.  As of the date of this Limited
Duration Waiver (except to the extent specifically related to a different date),
all representations and warranties of the Borrower contained in the Loan
Documents are true and correct in all material respects and the Borrower hereby
confirms each such representation and warranty made by it with the same effect
as if set forth in full herein.

 

SECTION 4.7  Existing Defaults.  Other than the Existing Defaults, there is no
Default or Event of Default which has occurred and is continuing under the Loan
Agreement or any of the Operative Documents.

 

SECTION 4.8  Fees and Enforcement.  Other than amounts that have been paid in
full or will have been paid in full by the date of this Limited Duration Waiver
or the date when due for same, no fees, Impositions or Taxes, including stamp,
transaction, registration or similar taxes, are required to be paid for the
legality, validity or enforceability of this Limited Duration Waiver.

 

SECTION 4.9  Offsets and Defenses.  The Borrower has no offsets or defenses to
its obligations under the Loan Documents or the documents evidencing and
securing the Obligations and no claims or counterclaims against the
Administrative Agent or the Lenders.

 

SECTION 4.10  No Violation of Certain Regulations.  The entering into of this
Limited Duration Waiver by the Borrower shall not violate any law, including
Regulation T, Regulation U or Regulation X of the Board of Governors of the
F.R.S. Board.

 

ARTICLE V

 

MISCELLANEOUS PROVISIONS

 

SECTION 5.1  Ratification of the Loan Agreement.  The Loan Agreement shall
continue in full force and effect and is hereby ratified, reaffirmed, approved
and confirmed in each and every respect.

 

SECTION 5.2  Reaffirmation of All Other Loan Documents.  The Borrower hereby
reaffirms, as of the Effective Date, the covenants and agreements made by the
Borrower contained in each Loan Document to which it is a party, as such
covenants, agreements and other provisions may be modified by this Limited
Duration Waiver.

 

SECTION 5.3  Release.  The Borrower, for itself and for all Persons and entities
claiming by, through or under them, in consideration of the execution and
delivery of this Limited Duration Waiver by the Administrative Agent, on behalf
of the Lenders, and by Foothill, and for other good and valuable consideration,
receipt whereof is hereby acknowledged, release and discharge the Administrative
Agent, Foothill and each other Lender (collectively, the “Releasees”), each
Releasee’s predecessors (including, without limitation, predecessors by virtue
of merger), successors and assigns, and all officers, directors, employees,
agents, representatives, insurers and attorneys of each Releasee from all
actions, counterclaims, causes of action, suits,

 

7

--------------------------------------------------------------------------------


 

debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions, claims, and demands whatsoever, in
law, admiralty or equity, which the Borrower and any of its successors and
assigns ever had, now have or hereafter can, shall or may have, against the
Releasees, from the beginning of the world to the Effective Date, related to or
arising out of the Transaction or this Limited Duration Waiver.

 

SECTION 5.4  Severability.  Any provision of this Limited Duration Waiver which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Limited
Duration Waiver or any other Loan Document or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 5.5  Headings.  The various headings of this Limited Duration Waiver are
inserted for convenience only and shall not affect the meaning or interpretation
of this Limited Duration Waiver or any provisions hereof.

 

SECTION 5.6  Execution in Counterparts.  This Limited Duration Waiver may be
executed by the parties hereto in several counterparts, each of which shall be
an original and all of which shall constitute together but one and the same
agreement.

 

SECTION 5.7  Governing Law.  THIS LIMITED DURATION WAIVER SHALL BE DEEMED TO BE
A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

SECTION 5.8  Loan Document.  This Limited Duration Waiver is a Loan Document
executed pursuant to the Loan Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Loan Agreement.

 

SECTION 5.9  Successors and Assigns.  This Limited Duration Waiver shall be
binding upon and inure to the benefit of the Borrower, the Administrative Agent
and Foothill and each of their respective successors and assigns.

 

SECTION 5.10  Execution by Authorized Representative.  Any signature by any
Authorized Representative on this Limited Duration Waiver and any other
instrument and certificate executed or to be executed pursuant to or in
connection with this Limited Duration Waiver is provided only in such Authorized
Representative’s capacity as an officer or member of the Person in question, and
not in any way in such Authorized Representative’s personal capacity.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Guarantors, the Administrative Agent and
Foothill have executed this Limited Duration Waiver on the date first above
written.

 

 

 

BORROWER:

 

 

 

TROPICANA LAS VEGAS, INC.,

 

as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LENDER:

 

 

 

THE FOOTHILL GROUP, INC.,

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

By its signature below, each Guarantor hereby ratifies and reaffirms its
respective obligations under the Guaranty and the Environmental Indemnity in
connection with the Loan Agreement.

 

 

 

 

 

TROPICANA LAS VEGAS

 

INTERMEDIATE HOLDINGS INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TROPICANA LAS VEGAS

 

HOTEL AND CASINO, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MOB EXPERIENCE MECHANIC’S LIENS

 

File Date

 

Vendor

 

Amount of Lien

 

Instrument No.

June 27, 2011

 

Las Vegas Awnings LLC

 

$

106,851.00

 

201106270000864

July 6, 2011

 

George M. Raymond Co.

 

$

891,521.00

 

201107060002468

July 6, 2011

 

Wood Resources of Nevada Inc.

 

$

87,719.00

 

201107060001837

July 8, 2011

 

Superior Tile & Marble, Inc.

 

$

24,051.00

 

201107080003073

 

Notice of Pendency of Action filed on September 8, 2011 as Instrument
No. 201110040001126

July 11, 2011

 

J&R Flooring Inc., dba J Picini Flooring

 

$

45,568.00

 

201107110001875

July 11, 2011

 

Scott Zemp Masonry, Inc.

 

$

1,026.80

 

201107110002138

July 11, 2011

 

Dean Roofing

 

$

24,420.00

 

201107110002278

July 11, 2011

 

Hansen Mechanical Contractors, Inc.

 

$

154,421.00

 

201107110002322

July 11, 2011

 

Statewide Fire Protection

 

$

21,769.00

 

201107110002322

July 13, 2011

 

Eagle Group Holding, LLC /
M.J. Dean Construction, Inc.

 

$

4,640,732.00

 

201107130002543

 

Amended Notice of Lien filed on October 4, 2011 as Instrument
No. 201110040001126

 

Notice of Lis Pendens filed on October13, 2011 as Instrument No. 201110130000951

July 13, 2011

 

Bombard Electric, LLC

 

$

701,021.50

 

201107130002650

 

Notice of Lis Pendens filed on October 5, 2011 as Instrument No. 201110050000174

July 13, 2011

 

Bombard Electric, LLC

 

$

8,080.50

 

201107130002649

 

Notice of Lis Pendens filed on October 5, 2011 as Instrument No. 201110050000175

July 14, 2011

 

Simplexgrinnell, LP

 

$

5,550.00

 

201107140002192

July 25, 2011

 

Northwestern Inc.

 

$

143,117.00

 

201107250000001

 

Notice of Lis Pendens filed on October 13, 2011 as Instrument
No. 201110130002819

October 4, 2011

 

Performance Contracting, Inc.

 

$

29,014.51

 

201110040000192

October 13, 2011

 

Thor Construction, Inc.

 

$

52,793.00

 

201110130002015

 

--------------------------------------------------------------------------------